 



Exhibit 10.2
As approved by the Board of Diretors January 16, 2007
CARBO CERAMICS INC.
INCENTIVE COMPENSATION PLAN
FOR ENERGY PROFESSIONAL STAFF
(EFFECTIVE JANUARY 1, 2007)
Section 1. Purpose.
     The purpose of the Incentive Compensation Plan for Energy Professional
Staff (the “Plan”) is to: (a) provide competitive levels of compensation to
enable CARBO Ceramics Inc. (the “Company”) to attract and retain high quality
personnel to manage the business; and (b) provide a financial incentive for
energy professional staff that can directly influence business results to
achieve corporate, business unit, and individual goals.
Section 2. Administration.
          (a) The Plan shall be administered by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company.
          (b) The Committee may, subject to the provisions of the Plan,
establish, adopt or revise rules and regulations relating to the Plan or take
such actions as it deems necessary or advisable for the proper administration of
the Plan. The Committee shall have the authority to interpret the Plan in its
absolute discretion. Each interpretation made or action taken by the Committee
pursuant to the Plan shall be final and conclusive for all purposes and binding
upon all Participants (as defined in Section 3) or former Participants and their
successors in interest.
          (c) The Committee may delegate any of its duties as administrator of
the Plan to the President and Chief Executive Officer or such other individual
or individuals as it sees fit; provided that the Committee shall not delegate
its duties with respect to Awards (as defined in Section 4) to any corporate or
executive officer. For purposes of the Plan, the term “Committee” shall include
any person or persons to whom the Committee has delegated any of its duties.
          (d) Neither the Committee nor any member of the Committee shall be
liable for any act, omission, interpretation, construction or determination made
in good faith in connection with the Plan, and the members of the Committee
shall be entitled to indemnification and reimbursement by the Company in respect
of any claim, loss, damage or expense (including, without limitation, reasonable
attorneys’ fees) arising or resulting therefrom to the fullest extent permitted
by law.
Section 3. Eligibility.
     Awards may be granted only to key salaried employees of the Company in
positions requiring skills, knowledge, and training specific to the energy
industry who are selected for participation in the Plan by the Committee. The
President and Chief Executive Officer of the Company shall be ineligible to
receive any payments pursuant to the Plan. A qualifying employee selected by the
Committee to participate in the Plan shall be a “Participant” in the Plan.

 



--------------------------------------------------------------------------------



 



Draft for Approval 12 15 06
Section 4. Awards.
     The Committee may grant performance-based awards (“Awards”) to Participants
with respect to the Company’s 2007 fiscal year (“Annual Awards”), or any quarter
of the Company’s 2007 fiscal year (“Quarterly Awards”) (each such fiscal year or
quarter thereof, a “Performance Period”), subject to the terms and conditions of
the Plan. All Awards shall be settled in cash. All Awards will be based on a
Participant’s Incentive Payment Target, as detailed in Section 5, and up to
three Incentive Weights, as detailed in Section 6.
Section 5. Incentive Payment Targets.
     At the beginning of a Performance Period, the Committee shall establish
incentive payment targets (“Incentive Payment Targets”) for each eligible “Grade
Position”. The Incentive Payment Target shall be a percentage of the
Participant’s base salary. Incentive Payment Targets will be determined based on
a review of: (i) the Company’s compensation philosophy; (ii) comparable
practices at companies with which the Company competes for labor; (iii) the
level of responsibility of each eligible position; and (iv) Company needs and
objectives. The Incentive Payment Target used to determine the actual Award paid
shall be adjusted as set forth in Sections 6 and 7 (as adjusted, the “Adjusted
Incentive Payment Target”).
Section 6. Incentive Weights.
     At the beginning of a Performance Period, the Committee shall establish
“Incentive Weights” for each Grade Position. Incentive Weights are used to
reflect the relative importance of each performance category (e.g., individual,
corporate or business unit) in the Participant’s total incentive compensation
opportunity. The sum of a Participant’s Incentive Weights will equal 100%.
Incentive Weights will be tiered by Grade Position.
Section 7. Performance Measures.
          (a) Determination of Corporate Performance and Business Unit
Performance. The portion of the Incentive Payment Target attributable to
corporate and/or business unit performance earned will be based on a comparison
of actual Net Income Before Tax (“NIBT”) for the Performance Period against
target NIBT performance goals for the Performance Period set forth in the
Company’s business plan for its 2007 fiscal year (“Target NIBT”).

          % of Target NIBT   % of Incentive Payment Target Earned
 
       
Less than 75%
    0.0 %
75%
    50 %
80%
    66.7 %
90%
    83.3 %
100%
    100 %
110%
    125 %
120%
    150 %
130%
    175 %
140% or above
    200 %

2



--------------------------------------------------------------------------------



 



Draft for Approval 12 15 06
          If the actual percentage of Target NIBT achieved is in between the
percentages of Target NIBT identified in the table above, then the corresponding
percentage of Incentive Payment Target Earned will be calculated based on the
straight-line relationship between the two percentages of Target NIBT identified
in the table immediately above and below the actual percentage of Target NIBT
achieved.
          (b) Determination of Individual Performance. The portion of the
Incentive Payment Target attributable to the Participant’s individual
performance earned will be determined in accordance with either (i) or
(ii) below as determined by the Committee.

  (i)   Individual performance will be determined by the Participant’s annual
“Performance Appraisal Rating” in accordance with the following table:

          Performance Appraisal Rating   % of Incentive Payment Target Earned
 
       
5
    120 %
4
    100 %
3
    80 %
below 3
  not eligible

          Any Participant receiving a Performance Appraisal Rating of below 3
will be ineligible to receive payment for any Award for the Performance Period.
The portion of the incentive payment that is based on individual performance
will be paid regardless of the level of NIBT achieved by the Company.

  (ii)   Alternatively, individual performance will be based on revenue
generation, NIBT, or other measures approved by the Committee and set forth in
individual performance plans developed by the Participant’s business unit and
approved by the Company in advance of the start of the Performance Period. In
order for the portion of the Incentive Payment Target attributable to the
Participant’s individual performance to be earned, performance must meet or
exceed a minimum acceptable level of performance (“threshold”) of 75% of the
applicable goal or, for growth oriented plans, 75% of the corresponding prior
period(s) actual performance level.

Section 8. Awards.
          (a) Calculation. The Committee shall, promptly after the date on which
the necessary financial and other information for a particular Performance
Period becomes available, certify the extent to which performance measures for
each relevant performance category have been achieved. The Committee will
calculate the actual Award payout for each Participant based on his or her
Adjusted Incentive Payment Target (as determined under Sections 6 and 7). (See
Appendix A for an example of an Award payment calculation. Appendix A is being
provided for example purposes only.)

3



--------------------------------------------------------------------------------



 



Draft for Approval 12 15 06
          (b) Payment.

  (i)   To be eligible to receive payment of an Annual Award, the Participant
must have remained in the continuous employ of the Company through December 31,
2007. To be eligible to receive payment of a Quarterly Award, the Participant
must have remained in the continuous employ of the Company through the date on
which the Quarterly Award is paid.     (ii)   Awards will be paid as soon as
administratively practical following certification by the Committee of the
extent to which the applicable performance measures have been achieved with
respect to a particular Performance Period and the determination of the actual
Awards by the Committee in accordance with Sections 5, 6 and 7 and this
Section 8. Notwithstanding the foregoing, all payments made pursuant to the Plan
shall be paid within 21/2 months following December 31, 2007.     (iii)   The
Committee reserves the right to make year-end adjustments (“true-up”) to the
final Award earned for the applicable Performance Period in order to ensure that
the sum of the Quarterly Awards paid during the Company’s 2007 fiscal year is
appropriate based on performance for the entire 2007 fiscal year.     (iv)   In
the event that a Participant’s Incentive Weights or eligibility for Annual
Awards or Quarterly Awards changes during the 2007 fiscal year, the Committee
reserves the right to make such adjustments, as it deems appropriate, to ensure
that the individual’s total payment under the Plan for the entire Performance
Period appropriately reflects the Participant’s contributions to corporate
and/or business unit performance.

Section 9. General Provisions.
          (a) No Rights to Awards or Continued Employment. No employee of the
Company shall have any claim or right to receive Awards under the Plan. Neither
the Plan nor any action taken under the Plan shall be construed as giving any
employee any right to be retained as an employee by the Company or to receive
any incentive compensation awards in a subsequent year. No Awards for fiscal
year 2007 will be subject to mandatory deferral; however, the Company reserves
the right at any time to require mandatory deferral of incentive compensation
paid for subsequent performance periods if the Committee, in its discretion,
determines that such deferrals are in the Company’s best interests.
          (b) No Limits on Other Awards and Plans. Nothing contained in this
Plan shall prohibit the Company from establishing other special awards or
incentive compensation plans providing for the payment of incentive compensation
to employees of the Company, including any Participants.
          (c) Withholding Taxes. The Company shall deduct from all payments and
distributions under the Plan any required federal, state or local governments
tax withholdings.

4



--------------------------------------------------------------------------------



 



Draft for Approval 12 15 06
          (d) Unfunded Status of Plan. The Company shall not have any obligation
to establish any separate fund or trust or other segregation of assets to
provide for payments under the Plan. To the extent any person acquires any
rights to receive payments hereunder from the Company, such rights shall be no
greater than those of an unsecured creditor.
          (e) Effective Date; Amendment. The Plan is effective as of January 1,
2007. The Committee may at any time and from time to time alter, amend, modify,
suspend or terminate the Plan in whole or in part if there is a material change
in the nature of the business of the Company, in the ownership or control of the
Company, or if the Committee in its judgment determines that continuation of the
Plan would not be in the Company’s best interests as a result of a material
change in circumstances.
          (f) Governing Law. The Plan and the rights of all persons under the
Plan shall be construed and administered in accordance with the laws of the
State of Delaware without regard to its conflict of law principles.
          (g) Interpretation. In addition, any provision of the Plan or Award
shall be automatically modified and limited to the extent that the Committee
determines necessary to avoid the imposition of additional tax on Participants
under Section 409A(a)(1)(B) of the Internal Revenue Code of 1986, as amended.

5



--------------------------------------------------------------------------------



 



     Appendix A
Example Award Calculation (Corporate Job):

         
Incentive Payment Target (as a % of base salary)
    20 %
 
       
Individual performance portion (Incentive Weight = 50% of total)
Performance appraisal rating — 5
Incentive payment for individual performance — 120% of Target
(20% x 50% x 120%)
    12.0 %
 
       
Corporate performance portion (Incentive Weight = 50% of total)
NIBT as a percent of Target NIBT — 110%
Incentive payment for corporate performance — 125% of Target
(20% x 50% x 125%)
    12.5 %
 
         
Adjusted Incentive Payment Target (as a percentage of base salary)
    24.5 %

6